DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 10, 13, 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 11, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Dokhi (US 5,921,334).
Al-Dokhi discloses a method of providing electrical charge to a vehicle, comprising: rotating a driven mass (20) in response to a kinetic energy of the vehicle, the driven mass coupled to a shaft (see pulley 38) such that rotation of the driven mass causes the shaft to rotate, wherein the driven mass exists in (1) an extended position in which the kinetic energy of the vehicle causes the driven mass to rotate and (2) a retracted position in which the kinetic energy of the vehicle does not cause the driven mass to rotate; generating, via a generator (14), an electrical output based on a mechanical input via a generator, the generator having a mechanical input (see pulley 36) mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate; generating a charge output based on the electrical output; conveying the charge output to the vehicle; controlling whether the driven mass is in the extended position or the retracted position in response to a signal received from a vehicle controller (column 4, lines 20 – 21); and receiving the signal from the vehicle controller. The driven mass comprises a wheel, and wherein the extended position comprises the wheel positioned in contact with a ground surface (22) on which the vehicle travels.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Dokhi (US 5,921,334) in view of Lukic et al. (US 7,859,202).
Al-Dokhi discloses a method of providing electrical charge to a vehicle, comprising rotating a driven mass (20) in response to a kinetic energy of the vehicle, the driven mass coupled to a shaft (see pulley 38) such that rotation of the driven mass causes the shaft to rotate; generating, via generator (14), an electrical output at a generator output terminal of the generator based on a mechanical input, the mechanical input mechanically coupled to the shaft such that rotation of the shaft causes the mechanical input to rotate.
Al-Dokhi is silent with respect to conveying and storing the electrical output. Lukic et al. disclose a method of conveying and storing the electrical output of a vehicle generator.
As for claim 14, Lukic et al. disclose: conveying and storing a first portion (PUC) of electrical output in a capacitor, and conveying a first energy to a load of the vehicle on demand; conveying and storing a second portion (PBATT) of the electrical output to a battery module; and controlling whether the capacitor module, the battery module, or a combination of the capacitor module and the battery module is coupled to the generator output terminal in response to a received signal (based on the value of SOCBATT). It would have been obvious to modify the vehicle of Al-Dokhi (and thus modify the method of providing electrical charge to the vehicle of Al-Dokhi) to include the capacitor of Lukic et al. to reduce strain on the battery pack. See Lukic et al. (column 1, line 35 – 63).
As for claim 16, Lukic et al. expressly teach away from over-charging the batteries and capacitors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method to include an interrupt signal and dump of excess energy in the event that both the batteries and capacitor could not accept any additional charge from the generator.
As for claim 18, Lukic et al. further disclose conveying a portion of the electrical output to the capacitor module when the battery has a charge that exceeds a threshold value (see steps 406, 408, 410). One of ordinary skill in the art would have been motivated to ensure that the output of the generator was greater than the consumption of the motor so that the vehicle would not need an additional power source.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12, 14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15 and 18 – 20 of U.S. Patent No. 11,322,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass all that is recited in the present claims.
Claims 11, 12, 14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, and 10 – 12 of U.S. Patent No. 10,787,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass all that is recited in the present claims.
Claims 11, 12, 14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, and 16 – 18 of U.S. Patent No. 11,072,254. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass all that is recited in the present claims.
Claims 11, 12, 14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, and 16 – 20 of U.S. Patent No. 11,117,481. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass all that is recited in the present claims.
Claims 11, 12, 14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, and 16 – 18 of U.S. Patent No. 11,130,415. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass all that is recited in the present claims.
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 11,299,054. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass all that is recited in the present claims.
Claims 11, 12, 14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 18 and 20 of U.S. Patent No. 11,318,856. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass all that is recited in the present claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618